981 So.2d 1238 (2008)
Stanley G. PARKER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-0420.
District Court of Appeal of Florida, First District.
May 15, 2008.
*1239 Stanley G. Parker, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the order denying petitioner's motion to correct illegal sentence, rendered December 3, 2007, in Bay County Circuit Court case number 99-3086B, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
BROWNING, C.J., VAN NORTWICK and LEWIS, JJ., concur.